    Case 15-17044-MBK          Doc 75    Filed 10/11/18 Entered 10/11/18 14:30:32             Desc Main
                                         Document     Page 1 of 2

    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
    Jonathan Schwalb, Esq.
    Friedman Vartolo LLP                                                    Order Filed on October 11, 2018
                                                                                        by Clerk
    85 Broad Street, Suite 501                                                  U.S. Bankruptcy Court
    New York, New York 10004                                                    District of New Jersey

    Attorneys for BSI Financial Services as servicer for US
    Bank trust, N.A. as trustee of the Igloo Series III Trust
    P: (212) 471-5100
    Bankruptcy@FriedmanVartolo.com
    IN RE:                                                      CASE NO.: 15-17044

                                                                CHAPTER: 13
    Albert Etzel
    Georgianne Etzel                                            HON. JUDGE.:
                                                                MICHAEL B. KAPLAN
    Debtors                                                     HEARING DATE:
                                                                OCTOBER 9, 2018 AT 9:00 AM

                                ORDER VACATING AUTOMATIC STAY

          The relief set forth on the following page numbered two (2) is hereby ORDERED.


   __




DATED: October 11, 2018
  Case 15-17044-MBK          Doc 75     Filed 10/11/18 Entered 10/11/18 14:30:32             Desc Main
                                        Document     Page 2 of 2

        Upon the motion of BSI Financial Services as servicer for US Bank trust, N.A. as trustee of the
Igloo Series III TrustRQEHKDOIRILWVVXFFHVVRUVDQGRUDVVLJQVKHUHLQDIWHUFROOHFWLYHO\³6HFXUHG
&UHGLWRU´DQGRU³0RYDQW´XQGHU%DQNUXSWF\&RGHVHFWLRQGIRUUHOLHIIURPWKHDXWomatic stay as
to certain property as hereinafter set forth, and for cause shown, it is


        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to permit the
Movant to institute or resume and prosecute to conclusion one or more actions in the court(s) of
appropriate jurisdiction to pursue the movant's rights in the following:


        [x] Real property commonly known and more fully described as: 540 Eisenhower Drive, Point
Pleasant Beach, New Jersey 08742.


        ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the Bankruptcy
Code; and it is further


        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to permit
BSI Financial Services as servicer for US Bank trust, N.A. as trustee of the Igloo Series III TrustLW¶V
successors and/or assigns, to pursue its rights under applicable state law with respect to the premises
540 Eisenhower Drive, Point Pleasant Beach, New Jersey 08742; and it is further


        ORDERED, that the instant order is binding in the event of a conversion; and it is further


        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of the
collateral.


        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any other
party who entered an appearance on the motion.
